DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.

Previous Rejections
Applicant’s arguments, filed 05/04/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
s 11, 13-14, 20-22 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al (US 2016/0175545).
Fink taught treatments for a variety of pulmonary ailments including mycobacterial, staph, fungal, viral and protozoal infections [0015]. Said treatments comprised treating freely breathing [0021] patients (e.g., mammal) [0062] with active agents. Said agents comprised therapeutically effective amounts [0064, 0067] of ketorolac (e.g. tromethamine) [0161].
The prior art disclosed treatments for pulmonary infections [0015] comprising administering to patients [0021] therapeutically effective amounts [0064, 0067] of ketorolac (e.g. tromethamine) [0161]. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  

Claims 13 and 36-37 are rendered prima facie obvious because Fink taught dosages of about 0.5 mg to about 1000 mg [0016] administered in 0.05 mL to about 50 mL [0017].
The instant claims 13 and 36-37 recite a concentration of about 0.36 g/L to about 200 g/L. Fink taught dosages of about 0.5 mg to about 1000 mg [0016] administered in 0.05 mL to about 50 mL [0017]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claims 14, 21-22 and 40 are rendered prima facie obvious because Fink taught tobramycin [0148].
Claims 20 and 38 are rendered prima facie obvious because Fink taught aerosol inhalation [0002 and 0005; claim 1]

Claims 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al (US 2016/0175545), in view of Boucher et al (USP 8,945,605 B2).
The 35 U.S.C. 103 rejection over Fink was previously disclosed. Additionally, Fink taught cystic fibrosis [0015].
Fink disclosed neither hypertonic saline, nor amounts thereof, as recited in claim 15. Fink disclosed neither sodium bicarbonate, nor amounts thereof, as recited in claims 14 and 18-19.
Boucher disclosed aerosol delivery systems [title]. As per Boucher [col 1, lines 37-46], aerosolized medicines are frequently used to treat individuals suffering from 
Known methods of treatment often administer a seven percent (7%) hypertonic saline (HS) solution. Rehydration of the lubricant periciliary layer (PCL) of the airway surface facilitates mucus clearance (MC) and, therefore, the removal of inhaled infectious agents.  Some embodiments of Boucher’s disclosed hypertonic saline solution [col 8, lines 17-30] included sodium bicarbonate [col 8, line 63], at 7 % [col 46, lines 43-48], in order to modulate the tonicity of the aerosol solution, and to modulate deposition fraction of the aerosol in individual portions of the airway [col 41, lines 1-8].
Since Fink taught aerosolized formulations for the treatment of respiratory disorders and infections, it would have been prima facie obvious to one of ordinary skill in the art to include hypertonic saline and sodium bicarbonate within Fink, as taught by Boucher. 
Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06. In prima facie obvious to combine the active ingredients of Boucher with those of Fink, in order to form a composition with active ingredients for the treatment of cystic fibrosis. 
An ordinarily skilled artisan would have been so motivated, because aerosolized medicines are frequently used to treat individuals suffering from respiratory disease. For example, one known method for treating cystic fibrosis (CF) includes restoring hydration to the affected airway surfaces via the inhalation of a hypertonic osmolyte solution, which draws water onto the airway surface. Known methods often administer a seven percent (7%) hypertonic saline (HS) solution. Rehydration of the lubricant periciliary layer (PCL) of the airway surface facilitates mucus clearance (MC) and, therefore, the removal of inhaled infectious agents, as taught by Boucher [Boucher; col 1, lines 37-46].  
An ordinarily skilled artisan would have been motivated to include 7 % hypertonic saline within Fink, because at said amount, the agent is known to facilitate mucus clearance of the airways, thereby facilitating the removal of inhaled infectious agents, as taught by Boucher [Boucher; col 1, lines 37-46]. 
An ordinarily skilled artisan would have been motivated to include sodium bicarbonate within Fink, motivated by the desire to modulate both the tonicity of the aerosol solution, and the deposition fraction of the aerosol in individual portions of the airway, as taught by Boucher [Boucher; col 41, lines 1-8].
An ordinarily skilled artisan would have been motivated to include 7 % sodium bicarbonate within Fink, because at said amount, the agent modulates the tonicity of the aerosol and the deposition fraction in individual portions of the airway, as taught by Boucher [Boucher; col 41, lines 1-8].
3. Boucher taught 7 % hypertonic saline and 7 % sodium bicarbonate. A prima facie case of obviousness exists because of overlap, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/CELESTE A RONEY/Primary Examiner, Art Unit 1612